Citation Nr: 0120883	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-08 888	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (the Board) from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida for a 
determination as to whether an attorney fee may be paid out 
of past-due benefits pursuant to 38 U.S.C. § 5904(d).  The 
Board, in its June 2000 decision, denied entitlement to 
attorney fees from past due benefits.  The attorney, who is 
the appellant in this case, filed a motion for 
reconsideration that was denied by the Board in February 
2001.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
parties signed a joint motion for remand and a stay of 
proceedings in March 2001, citing Scates v. Gober, 14 Vet. 
App.62 (2000).  The Court granted the joint motion of the 
parties in its March 2001 order.  


FINDINGS OF FACT

1.  The attorney and the veteran entered into a contingency 
fee agreement providing for direct payment of the attorney's 
fee by VA from any past-due benefits awarded to the veteran. 

2.  Following an award of past-due benefits, the RO referred 
this case to the Board for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.  The RO has not adjudicated this issue in accordance with 
the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, 14 
Vet. App. 62 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) held in Scates v. Gober, 14 Vet. App. 62 (2000)(en 
banc), that all issues involving entitlement or eligibility 
for attorney fees under direct-payment contingency-fee 
agreements must first be addressed by the RO in accordance 
with the normal adjudication procedures and cannot be the 
subject of sua sponte or other original Board review.

Pursuant to the Court's March 2001 Order, the Board must 
dismiss this matter for want of original jurisdiction to 
decide eligibility for direct payment of a withheld 
contingency fee under 38 U.S.C.A. § 5904(d).


ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from past-due benefits is dismissed. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






 




